Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kvist (US 2014/0010394; cited by applicant) discloses a transmission system (see at least figure 1), comprising a loop antenna 61, 62 and a transmitter (paragraph [0039]).
Asanuma (US 2013/0249753; cited by applicant) discloses a loop antenna 40 (see at least figure 1) comprises a plurality of conductors 1 which, in part, are connected in series by inductor L1 so as to increase the electrical length of the loop antenna and which, in part, are connected in series by capacitor C1.
Regarding independent claim 1, and dependent claims 2-3, 36 the prior art of record, either alone or in combination, fails to disclose that the overall physical length of the loop antenna 61, 62 is less than 75% of the vacuum wavelength of a lower limit frequency of an operating frequency range of the transmitter, while the electrical length of the antenna is from 0.9 to 1.1 times the guided wavelength of the lower limit frequency of the operating frequency range of the transmitter, and wherein the loop antenna comprises a plurality of conductors which are connected in series by inductors so as to increase the electrical length of the loop antenna.
Regarding independent claim 4, and dependent claims 5-35, the prior art of record, either alone or in combination, fails to disclose that the overall physical length of the loop antenna is less than 35% of the vacuum wavelength at the lower limit of an operating frequency range of the transmitter, while the electrical length of the antenna is from 0.45 to 0.55 times of the guided wavelength at the lower limit of the operating frequency range of the transmitter, and wherein the loop antenna comprises a plurality of conductors which, in part, are connected in series by inductors so as to increase the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646